Exhibit 10.1

Exchange Agreement

October 14, 2015

LOGAN’S ROADHOUSE, INC.

3011 Armory Drive, Suite 300

Nashville, Tennessee 37204

 

  Re: Exchange of Securities Listed on Appendix A

Ladies and Gentlemen:

Each entity or account listed on Appendix A hereto (a “Holder” and collectively,
the “Holders”) owns certain securities of Logan’s Roadhouse, Inc., a Tennessee
corporation (the “Issuer”), listed opposite its name on Appendix A hereto under
the heading “Exchange Securities”, in the aggregate principal amount(s) listed
on Appendix A (all securities listed on Appendix A under the heading “Exchange
Securities”, in the amounts listed on such Appendix, being referred to
collectively as the “Exchange Securities”). Each Holder and the Issuer wish to
exchange the Exchange Securities held by such Holder for the aggregate principal
amount of the securities issued by the Issuer and guaranteed by LRI Holdings,
Inc. (the parent company of the Issuer, “Holdings”) and certain subsidiaries of
the Issuer, each of which is listed on Schedule I hereto (such guarantors
together with the Issuer, the “Obligors”), listed opposite such Holder’s name on
Appendix A hereto under the heading “New Securities” (all securities listed
under the heading “New Securities” on Appendix A, in the amounts listed on such
Appendix, being referred to collectively as the “New Securities”), the terms of
which are set forth in the indenture (the “New Securities Indenture”) and
supplemental indenture (the “New Securities Supplemental Indenture”, and
together with the New Securities Indenture, the “Indentures”) attached hereto as
Appendix B-1 and B-2, respectively. This letter agreement (this “Agreement”)
sets forth the agreement between the Obligors and each Holder regarding the
terms upon which the Issuer and the Holders will exchange the Exchange
Securities for the New Securities.



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 2

 

In connection with this exchange, the Obligors and each Holder hereby agree as
follows:

1. Exchange; Closing.

(a) Subject to satisfaction (or waiver) of the conditions set forth in Sections
4 and 5, on the Closing Date (as defined below):

(i) Each Holder shall surrender, transfer and deliver to the Issuer, through the
Deposit/Withdrawal at Custodian procedures of The Depository Trust Company
(“DTC”), or as otherwise directed by the Issuer, all right, title and interest
in and to, and all claims in respect of or arising or having arisen as a result
of such Holder’s status as a holder of Exchange Securities, including, for the
avoidance of doubt, the right to receive any accrued and unpaid interest with
respect to such Exchange Securities; and

(ii) the Issuer shall issue and deliver to each Holder a physical note (each
such note, a “Note” and, collectively, the “Notes”) representing the New
Securities to be issued hereunder to such Holder in the amount listed opposite
such Holder’s name on Appendix A.

(b) For purposes of this Agreement, the term “Closing Date” shall mean the date
on which the transactions contemplated by this Agreement are consummated.

2. Representations, Warranties and Agreements of the Holders. Each Holder,
solely on behalf of itself, hereby represents and warrants to the Obligors and
agrees as follows:

(a) Organization and Qualification. Such Holder is or has been duly organized or
registered and is validly existing and in good standing (if applicable) under
the laws of the jurisdiction in which it was formed, and has the requisite power
and authority to own its properties and to carry on its business as now being
conducted.

(b) Authorization; Validity; Enforcement. Such Holder has the requisite power
and authority to enter into and perform such Holder’s obligations under this
Agreement. The execution and delivery of this Agreement by or on behalf of such
Holder and the consummation by such Holder of the transactions contemplated
hereby and thereby have been authorized by all necessary action on behalf of
such Holder, and no further consent or authorization is required by such Holder,
its board of directors or similar governing body, or its equity holders, to
effectuate the foregoing. This Agreement has been executed and delivered by or
on behalf of such Holder on the date hereof and (assuming authorization,
execution and delivery thereof by the other parties thereto) constitutes or will
constitute, as the case may be, the legal, valid and binding obligation of such
Holder enforceable against such Holder in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies (whether considered in a proceeding in equity or
at law).

(c) Title. Such Holder is the legal and beneficial owner of the Exchange
Securities listed opposite its name on Appendix A hereto under the heading
“Exchange Securities”, free and clear of any liens, claims, encumbrances,
security interests, options, charges and restrictions of any kind (collectively,
“Liens”), other than any such Liens that shall cease to attach to such Exchange
Securities upon delivery of such Exchange Securities to or on behalf of the
Issuer. Upon delivery of such Exchange Securities to or on behalf of the Issuer,
and upon such Holder’s receipt of its New Securities, in each case, pursuant to
this Agreement, good and valid title to such Exchange Securities will pass to
the Issuer, free and clear of any Liens (other



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 3

 

than Liens, if any, that arise solely due to the fact that such securities are
being delivered by such Holder to an issuer of such securities). Such Exchange
Securities constitute all of the 10.75% Senior Secured Notes due 2017
(collectively, the “2017 Notes”) of the Issuer directly or beneficially owned by
such Holder.

(d) No Brokers. No commission or other remuneration has been paid or given
directly or indirectly by or on behalf of such Holder for the solicitation of
the exchange of the Exchange Securities for the New Securities.

(e) Qualified Institutional Buyer. Such Holder is a “qualified institutional
buyer” within the meaning of Rule 144A promulgated under the Securities Act of
1933, as amended (the “Securities Act”).

(f) Transfer or Resale of the New Securities. Such Holder understands that the
New Securities (i) are being offered in a transaction not involving any public
offering in the U.S. within the meaning of the Securities Act; (ii) have not
been registered under the Securities Act or any U.S. securities laws; and
(iii) may not be reoffered, resold, pledged or otherwise transferred except:
(A) to a person whom such Holder reasonably believes is a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A
promulgated under the Securities Act; (B) pursuant to the exemption from
registration under the Securities Act provided by Rule 144 thereunder (if
available); (C) in accordance with another exemption from the registration
requirements of the Securities Act (and based upon an opinion of counsel
reasonably acceptable to the Issuer, if the Issuer so requests); (D) to the
Issuer or any of its consolidated subsidiaries; or (E) pursuant to an effective
registration statement under the Securities Act, and, in the case of each of
clauses (A) through (E), in accordance with all applicable U.S. state securities
laws. Such Holder agrees to notify any person purchasing any New Securities from
such Holder of the resale restrictions set forth in the preceding sentence.

(g) Access to Information. Such Holder acknowledges that neither the Issuer nor
any person representing the Issuer has made any representation to it with
respect to the Issuer or the offering or exchange of the Exchange Securities for
the New Securities, other than the representations and warranties of the Issuer
contained in (i) Section 3 hereof and (ii) any other Transaction Document (as
defined below). Such Holder has had access to such financial and other
information concerning Holdings, the Issuer, their respective subsidiaries, and
the New Securities as such Holder has deemed necessary in connection with its
decision to acquire its share of the New Securities, including the reports filed
with the Securities and Exchange Commission by Holdings and its subsidiaries
(including the risk factors set forth therein) and the Indentures, and an
opportunity to ask questions of and request information from the Issuer. Such
Holder understands and acknowledges that the Issuer has access to (and may be or
are in possession of) information about Holdings, the Issuer and their
respective subsidiaries (which may include non-public information with respect
to Holdings, the Issuer and their respective subsidiaries) that may be or is
material and superior to the information available to such Holder, that such
Holder does not have such access to such information, and that Holdings, the
Issuer and their respective subsidiaries are not sharing any such information
with such Holder, and that such Holder is not relying on any such information.
Such Holder understands and acknowledges that such Holder, together with such
Holder’s professional advisers, is a sophisticated investor with



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 4

 

respect to such Holder’s Exchange Securities, its New Securities and Holdings,
the Issuer and their respective subsidiaries, and is capable of evaluating the
risks associated with a transaction involving such Holder’s Exchange Securities,
its New Securities and Holdings, the Issuer and their respective subsidiaries,
including the risk of transacting on the basis of inferior information, and that
such Holder is capable of sustaining any loss resulting therefrom without
material injury. Such Holder hereby fully and unconditionally releases Holdings,
the Issuer and their respective affiliates (including the respective officers,
directors, managers, shareholders, members, employees, agents and
representatives of Holdings, the Issuer and their respective affiliates) from
and against any and all claims that such Holder may have against any of them
under any applicable federal and state securities laws, rules and regulations in
connection with the issuance of the New Securities (a “Securities Claim”);
provided that, to the extent that a Securities Claim is based on a material
misstatement or omission made by the Issuer solely in connection with the
issuance of the New Securities in accordance with this Agreement, such
Securities Claim will be released pursuant to this sentence only to the extent
that the material misstatement or omission that would otherwise form the basis
for such claim is corrected or disclosed, as applicable, in the Form 10-Q of
Holdings for the quarterly period ended December 30, 2015. Such Holder has
sought such accounting, legal and tax advice as such Holder has considered
necessary to make an informed investment decision with respect to the
transactions contemplated hereunder.

(h) Transfer Restrictions. Such Holder acknowledges that prior to any proposed
transfer of its New Securities in certificated form or of beneficial interests
in a New Security in global form (in each case other than pursuant to an
effective registration statement), such Holder may be required to provide
certifications and other documentation relating to the manner of such transfer
and submit such certifications and other documentation as provided in the
Indentures.

(i) Registrar. Such Holder acknowledges that the registrar of the New Securities
will not be required to accept for registration of transfer any New Securities
except upon presentation of evidence reasonably satisfactory to the Issuer and
the registrar that the restrictions set forth herein have been complied with.

(j) Mutual Agreement. The terms of the exchange of the Exchange Securities for
the New Securities have been mutually negotiated by the parties.

(k) Accuracy of Representations. Such Holder acknowledges that the Obligors are
relying upon the truth and accuracy of the foregoing representations, warranties
and agreements.

3. Representations, Warranties and Agreements of the Obligors. The Obligors
hereby represent and warrant to each Holder and agree as follows:

(a) Organization and Qualification. Each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
incorporated, and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted.



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 5

 

(b) Authorization; Validity; Enforcement. Each Obligor has (or will have) the
requisite corporate power and authority to enter into and perform its
obligations, to the extent it is a party, under this Agreement, (B) the
Indentures, (C) the Security Agreement (as defined in the New Securities
Indenture) (the “Security Agreement”), (D) Trademark Security Agreement (as
defined in the New Securities Indenture) (the “Trademark Security Agreement and,
together with the Security Agreement, the “Security Documents”), (E) the
Intercreditor Agreement (as defined in the New Securities Indenture) (the
“Intercreditor Agreement”) and (F) the Notes (together with this Agreement, the
Security Documents, the Intercreditor Agreement and the Indentures, the
“Transaction Documents”). The execution and delivery of each of the Transaction
Documents by the Obligors, to the extent any Obligor is a party thereto, and the
consummation by the Obligors of the transactions contemplated hereby and
thereby, including, without limitation, the issuance, sale and delivery of the
New Securities, have been duly authorized by the Obligors, and no further
consent or authorization is required by any Obligor, its board of directors or
similar governing body, or the holders of any equity or debt instrument of such
Obligor to effectuate the foregoing. This Agreement has been duly executed and
delivered by the Obligors on the date hereof and each of the other Transaction
Documents will be duly executed and delivered on the Closing Date by the
Obligors to the extent any Obligor is a party thereto, and (assuming due
authorization, execution and delivery thereof by the other parties thereto),
each of the Transaction Documents constitutes or will constitute, as the case
may be, the legal, valid and binding obligation of any such Obligor, to the
extent it is a party thereto, enforceable against such Obligor in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies (whether
considered in a proceeding in equity or at law).

(c) Issuance of New Securities. Assuming the accuracy of the representations,
warranties and agreements set forth in this Agreement, it is not necessary in
connection with the offer and delivery of the New Securities, in the manner
contemplated by this Agreement, to register the New Securities under the
Securities Act or to qualify the New Securities Indenture under the Trust
Indenture Act of 1939, as amended.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Obligors, to the extent any Obligor is a party thereto, and the
consummation by the Obligors of the transactions contemplated hereby and thereby
(including, without limitation, the issuance, sale and delivery of the New
Securities) has not and will not (i) result in a violation of the charter
documents of any Obligor, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which any
Obligor or any of its subsidiaries is a party or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree of any governmental
authority (including federal and state securities laws and regulations)
applicable to the Obligors or any of their subsidiaries or by which any property
or asset of the Obligors or any of their subsidiaries is bound or affected.



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 6

 

(e) New Securities. The New Securities have been duly authorized for issuance,
sale and delivery in accordance with the terms of the Indentures. The New
Securities, when executed and authenticated in accordance with the New
Securities Indenture and issued and delivered by the Obligors in exchange for
the Exchange Securities pursuant to this Agreement, will be legal, valid and
binding obligations of the Obligors, entitled to the benefits provided by the
Indentures, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies (whether considered in
a proceeding in equity or at law). The Issuer will treat the New Securities
issued in exchange for the Exchange Securities pursuant to this Agreement as
indebtedness of, rather than equity in, the Issuer for all U.S. federal income
tax purposes.

(f) Accuracy of Representations. The Obligors acknowledge that the Holders are
relying upon the truth and accuracy of the foregoing representations, warranties
and agreements.

4. Conditions to the Obligations of the Issuer Hereunder. The obligations of the
Issuer hereunder are subject to the satisfaction of each of the following
conditions:

(a) The representations and warranties of the Holders set forth in the
Transaction Documents shall be true and correct as of the date of this Agreement
and as of the Closing Date, as though made on such date (unless such
representation or warranty speaks only as of a certain date, in which case such
representation and warranty need only be true as of such date).

(b) The Holders shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Holders on or prior to the Closing Date.

(c) The Transaction Documents shall have been duly executed and delivered by
each party thereto other than the Issuer.

5. Conditions to the Obligations of the Holders Hereunder. The obligations of
the Holders hereunder are subject to the satisfaction of each of the following
conditions:

(a) The representations and warranties of the Obligors in the Transaction
Documents shall be true and correct as of the date of this Agreement and as of
the Closing Date, as though made on such date (unless such representation or
warranty speaks only as of a certain date, in which case such representation and
warranty need only be true as of such date).

(b) The Obligors shall have performed, satisfied and complied with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Obligors on or prior to the Closing Date.

(c) The Transaction Documents shall have been duly executed and delivered by
each party thereto other than the Holders.



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 7

 

6. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally, (b) one
business day after being delivered to a nationally recognized overnight courier
or (c) when sent by facsimile (with confirmation of transmission received by the
sender) to the parties at the addresses below (or at such other address as shall
be specified by like notice):

If to the Issuer:

Logan’s Roadhouse, Inc.

3011 Armory Drive, Suite 300

Nashville, TN 37204

Fax No.: (229) 221-9854

Attention: Sam Borgese, Chief Executive Officer.

with a copy to (which copy shall not constitute notice):

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Fax No: (212) 909-6836

Attention: M. Natasha Labovitz

If to the Holders:

Kelso & Company

320 Park Ave., 24th Floor

New York, NY 10022

Fax No: 212-223-2379

Attention: Jim Connors

7. Amendment. Neither this Agreement nor any of the terms hereof may be amended,
supplemented, waived or modified except by an instrument in writing signed by
each of the parties hereto or, in the case of a waiver, the party against which
the enforcement of such waiver is sought.

8. Governing Law; Jury Trial. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

9. Counterparts. This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a signature provided through
facsimile, e-mail or other electronic transmission



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 8

 

(including any signature contained in a .PDF or .TIF file) shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original, not a facsimile
signature.

10. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

11. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

12. Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. No
purchaser of New Securities from any Holder shall be deemed to be a successor
merely by reason of such purchase. No party hereto shall assign this Agreement
or any of its rights or obligations hereunder without the prior written consent
of the other parties hereto.

14. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

15. Survival. The representations and warranties of the Issuer and the Holders
contained herein, and the agreements and covenants set forth herein, shall
survive the consummation of the transactions hereunder.

16. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

17. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

18. Several Obligations. Notwithstanding anything in this Agreement to the
contrary, each of the representations, warranties, agreements and obligations of
any Holder under this Agreement, whether made individually by any such Holder or
collectively as one of the Holders, shall be the several representation,
warranty, agreement or obligation of each such Holder.



--------------------------------------------------------------------------------

Exchange Agreement

Logan’s Roadhouse, Inc.

Page 9

 

19. Termination. Either the Issuer, on one hand, or the Holders, on the other
hand, shall be entitled to terminate this Agreement by written notice as herein
provided if the Closing Date shall not have occurred on or prior to the date
that is ten business days after the date of this Agreement.

[Remainder of page is intentionally blank.]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this Agreement,
along with all counterparts, will become a binding agreement between the Holders
and the Obligors in accordance with its terms.

 

Very truly yours, Macsen Holdings Limited By:  

/s/ James J. Connors, II

Name:   James J. Connors, II Title:   Director KEP VI, LLC By:  

/s/ James J. Connors, II

Name:   James J. Connors, II Title:   Managing Member

 

[Signature Page to Logan’s Exchange Agreement - Kelso]



--------------------------------------------------------------------------------

Confirmed and agreed to as of the date first above written:

 

Logan’s Roadhouse, Inc. By:  

/s/ Samuel N. Borgese

Name:   Samuel N. Borgese Title:   President and Chief Executive Officer LRI
Holdings, Inc. By:  

/s/ Samuel N. Borgese

Name:   Samuel N. Borgese Title:   President and Chief Executive Officer Logan’s
Roadhouse of Texas, Inc. By:  

/s/ Samuel N. Borgese

Name:   Samuel N. Borgese Title:   President Logan’s Roadhouse of Kansas, Inc.
By:  

/s/ Samuel N. Borgese

Name:   Samuel N. Borgese Title:   President and Chief Executive Officer

 

[Signature Page to Logan’s Exchange Agreement - Kelso]



--------------------------------------------------------------------------------

Schedule I

Guarantors of the New Securities

LRI Holdings, Inc.

Logan’s Roadhouse of Texas, Inc.

Logan’s Roadhouse of Kansas, Inc.

 

I-1



--------------------------------------------------------------------------------

Appendix A

 

Holders

   Exchange Securities      New Securities      10.75% Senior Secured Notes
due 2017
(CUSIP # 76972KAC3)      Series 2015-1 Senior Secured Zero
Coupon Notes Due October 2017
(CUSIP # 541200AD3)      Principal      Principal  

Macsen Holdings Limited

   $ 83,919,000       $ 88,429,646   

KEP VI, LLC

   $ 22,887,000       $ 24,117,176   

 

A-1



--------------------------------------------------------------------------------

Appendix B-1

New Securities Indenture

 

B1-1



--------------------------------------------------------------------------------

Appendix B-2

New Securities Supplemental Indenture

 

B2-1